Appellant was convicted in the District Court of Kaufman County of the offense of murder, and his punishment fixed at confinement in the penitentiary for twenty years.
The record is before us without statement of facts or bill of exceptions. The indictment charged murder by the use of firearms in the usual form. The charge of the court submitted murder, manslaughter and self-defense in accordance with what seems to be settled procedure. A special charge asking that the jury be instructed not to consider certain argument of the State's attorney, presents no error upon which we can base any conclusion in the absence of a statement *Page 262 
of the facts necessary in order that such error might appear. The recitals of the special charge itself cannot be taken as evidencing error in the absence of a bill of exceptions setting forth the surroundings, or such statement of facts as would make it appear erroneous.
Finding no error in the record, the judgment of the lower court will be affirmed.
Affirmed.